Citation Nr: 1635101	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-23 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus prior to July 18, 2012. 

2.  Entitlement to an evaluation in excess of 40 percent for type II diabetes mellitus on or after July 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from July 1982 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for diabetes mellitus and assigned a 20 percent evaluation effective from January 31, 2007. 

In an April 2013 rating decision, the RO increased the evaluation for the Veteran's type II diabetes mellitus evaluation to 40 percent, effective from February 20, 2013.  Subsequently, in an August 2014 rating decision, the RO assigned an earlier effective date of July 18, 2012, for the 40 percent evaluation.   Although a higher disability rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned from the effective date of the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2014, the Veteran withdrew his request for a hearing before the Board. Thus, there is no outstanding hearing request.

This appeal was processed using Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains documents that are duplicative of those in VBMS or irrelevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to July 18, 2012, the Veteran's service-connected type II diabetes mellitus required insulin and a restricted diet, but not a regulation of activities.

2.  Since July 18, 2012, the service-connected type II diabetes mellitus required insulin and a restricted diet, but he did not require regulation of his activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.


CONCLUSIONS OF LAW

1.  Prior to July 18, 2012, the criteria for an evaluation in excess of 20 percent for type II diabetes mellitus have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2015).

2.  On or after July 18, 2012, the criteria for an evaluation in excess of 40 percent for type II diabetes mellitus have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for type II diabetes mellitus.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for type II diabetes mellitus.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.

The Veteran was afforded VA examinations in December 2009, February 2013, and April 2014 in connection with his claim for an increased evaluation for type II diabetes mellitus.  In addition, a July 2012 Disability Benefits Questionnaire completed by the Veteran's private physician is of record.  When VA undertakes to provide a VA examination and obtain a VA opinion, it must ensure that the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they were predicated on consideration of the Veteran's claims file, his lay assertions, medical history, and a physical examination.  The reports include the findings necessary to evaluate the disability under the rating criteria.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected type II diabetes mellitus since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied. Thus, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. ; see also Hart v. Mansfield, 21 Vet. App. 505  (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In this case, the Veteran's service-connected type II diabetes mellitus is assigned a 20 percent evaluation prior to July 18, 2012, and a 40 percent evaluation thereafter pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)). 

Successive rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.


I.  Prior to July 18, 2012

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an evaluation in excess of 20 percent prior to July 18, 2012.  

The evidence establishes that the Veteran's diabetes mellitus required insulin and a restricted diet during this period, but not a regulation of his activities.  During a December 2009 VA examination, the Veteran was documented as having been prescribed daily Lantus insulin and metformin.  It was also noted that had begun watching his diet and had lost weight.  However, the examiner stated that the Veteran did not restrict his activities due to his diabetes mellitus.  He visited his diabetes provider every three months, but the examiner stated it was not due to ketoacidosis or hypoglycemic reactions.  The examiner further noted that the Veteran had no other symptoms related to his diabetes mellitus and stated that the disorder did not affect his occupational and recreational activities. 

A review of the Veteran's VA treatment records during the time period prior to July 18, 2012, does not show that a regulation of activities was required.  These records documented that the Veteran's diabetes mellitus was being treated with insulin and diet, but they do not indicate that the Veteran had any medical need to avoid strenuous activity.  In fact, a March 2007 VA treatment record noted that he did some walking and wanted to start jogging.  A March 2009 VA treatment record also indicated that the Veteran had increased his walking and engaged in "hip hop" aerobics on Fridays.  A February 2010 VA treatment record further showed that the Veteran was counseled on the importance of regular exercise and physical activity.  Moreover, a June 2011 record noted that the Veteran's current diabetic therapy regime involved diet, oral agents, and insulin.  Notably, the note did not indicate that a restriction of activities was warranted.  

In addition, a November 2011 treatment record reflects that the Veteran was seen for treatment of his diabetes mellitus.  During the visit, he reported exercising regularly and managing his diet.  It was noted that he was compliant with his oral medications and insulin injections and was managing his sugars well.  His hemoglobin A1c from a specimen collected in September 2011 was 6.0.   The Veteran was noted to be doing well based on his bloodwork.  He was advised to continue his therapeutic lifestyle, current oral medications, and insulin with a follow-up visit in six months.  Moreover, a June 2012 treatment record specifically documented that the Veteran had been exercising and "feeling great".  

In the Veteran's November 2011 written submission, he stated that he was taking insulin and oral hypoglycemic to manage his diabetes and "with the help of my diet and exercising regularly, I am able to continue to keep my sugar level managed."

The Board acknowledges the Veteran's assertion that a higher evaluation is warranted for diabetes mellitus based on the need for insulin.  See Veteran's November 2011 statement; Veteran's October 2013 statement.   Diagnostic Code 7913 does provide for a 100 percent rating when more than one daily of injection of insulin is required; however, in order to warrant the 100 percent rating, the Veteran must also have a restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The evidence clearly shows that the Veteran does not have regulation of activities during this period or episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or weekly visits to a diabetic care provider.  Thus, the diagnostic code does contemplate the amount of insulin required, but the Veteran in this case does not demonstrate the other manifestations required to warrant a higher evaluation.

Based on the foregoing, the Board finds that the Veteran's type II diabetes mellitus required insulin and a restricted diet, but not a regulation of activities prior to July 18, 2012.  During this period, the treatment records show that the Veteran was actually encouraged to exercise and did so, which was documented as recently as June 2012.  In addition, the Veteran stated that he engaged in exercise by walking and doing aerobics.  As stated in Camacho the phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."   Here, the evidence of record simply does not show that Veteran's occupational and recreational activities had been restricted.  To the contrary, the Veteran expressly stated that he as engaging in, rather than restricting, his physical activities to control his type II diabetes mellitus.  The Veteran's statements are also supported by the medical evidence of record as discussed above.

Thus, the Board finds that the Veteran was not required to regulate his activities due to diabetes mellitus as outlined by the Court in Camacho, supra.   Again, a 40 percent evaluation requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913. 



II.  On or after July 18, 2012

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his diabetes mellitus on or after July 18, 2012.

In July 2012, the Veteran submitted a Diabetes Mellitus Disability Benefits Questionnaire (DBQ) completed by a private practitioner.  The physician noted an avoidance of strenuous occupational and recreational activities with the intention of avoiding hypoglycemia or cardiac chest pain episodes.   The Veteran was noted to visit his diabetes care provider for episodes of ketoacidosis or hypoglycemic reactions less that twice per month.  The examiner reported no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months. The Veteran's most recent A1C was noted to be 6.0.

A September 2012 treatment record reported that the Veteran was doing some light exercises and walking daily.

In February 2013, the Veteran was afforded a VA examination in connection with his claim.  The examiner stated that the Veteran was prescribed oral hypoglycemic agents and one daily injection of insulin.  The examiner noted that the Veteran required a regulation of activities as part of medical management of diabetes mellitus.  In his rationale, the examiner further stated that the Veteran regulated his activities because of his concerns about hypoglycemia.  The examiner noted that he saw his diabetic care provider less than twice per month and had no hospitalization in the past 12 months for ketoacidosis or hypoglycemia.  The examiner also indicated that there were no diabetic complications. 

An April 2014 VA examination report indicates that the Veteran treated his diabetes with a restricted diet, oral hypoglycemic agents, and one injection of insulin daily.  The VA examiner noted that the Veteran did not require a regulation of activities as part of the medical management of his diabetes mellitus.  The examiner also noted that the Veteran visited his diabetic care provider less than twice month.  Moreover, he had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the past twelve months.  

Based on the foregoing, the Veteran does not meet the criteria for an evaluation in excess of 40 percent on or after July 18, 2012.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The evidence of record does not show that the Veteran's diabetes meets the aforementioned criteria.  The April 2014 VA examination report clearly indicates that he does not require a regulation of activities as part of the medical management of his diabetes mellitus.  Moreover, although the February 2013 VA examiner noted that the Veteran required a regulation of activities, the examiner's rationale was based on the Veteran's reported fear of hypoglycemic reactions rather than an actual medical necessity for a restriction of activities.  In addition, the July 2012 DBQ report and the February 2013 examiner and the April 2014 examiners indicated that the Veteran does not have hypoglycemic reactions or episodes of ketoacidosis requiring hospitalization.   Finally, the Veteran is noted to visit his diabetic care provider less than twice per month.  As such, the criteria for a rating in excess of 40 percent from April 28, 2009 have not been met.


III.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's type II diabetes mellitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, including the need for insulin, restricted diet, and regulation of activities.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet .App. at 496.   In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record"). Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus prior to July 18, 2012, is denied.

Entitlement to an increased rating in excess of 40 percent for type II diabetes mellitus on or after July 18, 2012, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


